NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JUN 04 2013

                                                                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

LEE RICH WILLIAM,                                No. 10-70591

              Petitioner,                        Agency No. A088-118-915

       v.
                                                 MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 6, 2013
                              Pasadena, California

Before: PREGERSON and FISHER, Circuit Judges, and GWIN, District Judge.**

      Lee Rich William, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeal’s (BIA) decision dismissing his appeal of the

decision of the immigration judge (IJ) denying his applications for asylum and

withholding of removal. We grant the petition.


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
       The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
      The BIA and the IJ concluded that William’s mistreatment did not rise to the

level of persecution because William did not suffer “significant injuries” or require

medical attention. Under our precedent, however, the BIA must consider not only

the severity of physical attacks but also their frequency. Where, as here, an asylum

applicant suffers frequent physical attacks over a period of years, resulting in

bleeding, bruising and swollen eyes, the injuries may well rise to the level of

persecution, even if any single such attack, viewed in isolation, might not. See,

e.g., Chand v. INS, 222 F.3d 1066, 1070, 1073-74 (9th Cir. 2000) (“Where an

applicant suffers [physical attacks] on more than one occasion, and as in this case

is victimized at different times over a period of years, the harm is severe enough

that no reasonable fact-finder could conclude that it did not rise to the level of

persecution . . . .”); Mihalev v. Ashcroft, 388 F.3d 722, 725, 729, 730 (9th Cir.

2004) (holding that a 10-day detention, accompanied by daily beatings and hard

labor, constituted persecution even though the petitioner “suffered no serious

bodily injury and required no medical attention”).

      We therefore grant the petition for review on William’s asylum and

withholding of removal claims and remand to the BIA to apply the correct legal

standard. See Singh v. Holder, 656 F.3d 1047, 1052 (9th Cir. 2011) (“We remand

this matter to the BIA so that it may apply the correct legal standards in the first


                                           2
instance.”); Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam)

(“If we conclude that the BIA’s decision cannot be sustained upon its reasoning,

we must remand to allow the agency to decide any issues remaining in the case.”).

      We do not reach William’s argument regarding the Indonesian government’s

unwillingness or inability to protect him because it is unclear if the agency denied

relief on this basis. See Azanor v. Ashcroft, 364 F.3d 1013, 1021 (9th Cir. 2004)

(holding that, where an agency decision is unclear, remand is appropriate for

additional investigation or explanation by the BIA).

      The panel retains jurisdiction over subsequent petitions for review.

      PETITION GRANTED; REMANDED.




                                          3